Citation Nr: 1010888	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-37 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for a service-connected posttraumatic stress 
disorder (PTSD), for the period of time prior to May 28, 
2009.

2.  Entitlement to a disability rating in excess of 50 
percent for service-connected PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from December 
1960 to July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for PTSD and 
assigned a 30 percent disability rating effective October 
2007.  Subsequently, a November 2009 rating decision assigned 
a 50 percent disability rating effective May 28, 2009.


FINDINGS OF FACT

1.  Prior to May 28, 2009, the Veteran's PTSD was manifested 
by: nightmares, irritability, anger, depressed mood, and a 
Global Assessment of Functioning Scale (GAF) score of 55.

2.  Prior to May 28, 2009, PTSD caused no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks; overall, the Veteran was able to 
function satisfactorily socially and occupationally as 
evidenced by employment for over 37 years, with regular 
retirement for reasons unrelated to PTSD.

3.  The Veteran's PTSD is currently manifested by nightmares, 
irritability, anger, depressed mood, minor hallucinations, 
and a Global Assessment of Functioning Scale (GAF) score of 
55.

4.  PTSD causes no more than occupational and social 
impairment with reduced reliability, productivity, and 
difficulty in establishing and maintaining effective work and 
social relationships. 



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for PTSD prior to May 28, 2009 have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.130, Code 9411 (2009).

2.  The criteria for a disability rating in excess of 50 
percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, 
Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated November 2007, with respect to his claim for 
service connection for PTSD.  This notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim, the relative duties of VA and the 
claimant to obtain evidence, and notification of the laws 
regarding degrees of disability and effective dates.  This 
notification also substantially complied with the 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  
Accordingly, once service connection was granted for PTSD and 
a disability rating and effective date was assigned, section 
5103(a) notice was no longer required.

VA has obtained service treatment records, VA treatment 
records, VA examination reports, assisted the appellant in 
obtaining evidence, and afforded him the opportunity to 
present statements and evidence.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the appellant's claims file and he has 
not contended otherwise.

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision at this time.

The veteran seeks entitlement to a disability ratings for his 
service-connected PTSD in excess of those presently assigned.  
Service connection for PTSD was established in May 2008.  He 
was assigned a 30 percent disability rating effective October 
9, 2007.  During the course of the appeal, a 50 percent 
disability rating was assigned effective from May 28, 2009.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990). If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1 
and 4.2.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor, 38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record, and to explain the reasons used to support the 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Claims for service connection for PTSD may encompass claims 
for service connection for all diagnosed psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  
The Veteran is diagnosed with psychiatric disabilities other 
than PTSD.  As it would be difficult to completely 
disassociate the symptoms of one disability from the other, 
the Board will consider all of the Veteran's psychiatric 
disabilities in the disability ratings assigned. 

In September 2006, a VA spine examination of the Veteran was 
conducted.  The examiner noted that the Veteran was, at that 
time, a 62-year-old male who "worked in construction until 
2000 when he was unable to continue working in construction 
due to back pain."

A November 2006 VA treatment noted indicates that the Veteran 
provided negative responses to screening questions related to 
psychiatric symptoms of depression and loss of interest in 
activities.  

A VA mental health outpatient treatment record dated 
September 2007 is the first medical record indicating a 
report of psychiatric symptoms.  The Veteran reported 
symptoms of irritability which, he said, dated back to 1967.  
He reported getting irritable and angry with people.  He also 
reported awaking at night with difficulty getting back to 
sleep.  He indicated that he had started treatment on 
medication for these symptoms only the week before.  He 
reported stressors related to his Navy service in Vietnam 
aboard swift boats.  The Veteran's patrol boat service in 
Vietnam has been verified in service personnel records.  
Evaluation revealed irritable, angry, and depressed mood.  
Mental activity was normal with no evidence of thought 
disorder.  The initial diagnosis was major depressive 
disorder and a GAF score of 55 was assigned.  The GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, FOURTH EDITION, American Psychiatric 
Association (1994) (DSM-IV).  A GAF score of 51 to 60 is 
reflective of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupation, or school functioning, 
e.g., few friends, conflicts with peers or co-workers).  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  A subsequent record dated the same day reveals 
diagnoses of PTSD and dysthymia and a GAF score of 51.  

A November 2007 treatment record indicates that the Veteran 
had symptoms of mild anxiety, which was well controlled on 
medication.  The diagnosis was PTSD and dysthymia, and a GAF 
score of 55 was assigned.  

In March 2008, a VA Compensation and Pension psychiatric 
examination of the Veteran was conducted.  The examiner noted 
the Veteran's military and military medical history, 
including indications of a personality disorder during 
service.  The examiner noted a recent VA treatment note with 
diagnoses of PTSD and dysthymia with a GAF score of 61.  A 
GAF score of 61 to 70 indicates some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally, functions pretty well with some meaningful 
interpersonal relationships.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  The Veteran 
reported that he "never really missed work during his 
working years, but that he had great difficulty working."  
He indicated a continuous employment history of 37 years in 
the construction business and that off the job he was cranky, 
irritable and got into fights.  Mental status examination 
revealed intelligent, coherent, logical and relevant thought 
processes.  He was oriented although he reported having poor 
short-term memory.  He endorsed symptoms of depression, 
anxiety, crying spells, and nightmares.  The examiner noted 
the impact of the Veteran's psychiatric symptoms on his 
occupational functioning was that he was angry and irritable, 
but that he worked over 30 years and he finally quit work due 
to a back injury.  With respect to social functioning, the 
examiner noted that, despite unstable social adjustment, the 
Veteran was married to his current wife for over 20 years.  
The diagnosis was PTSD and bipolar disorder and a GAF of 55 
was assigned.  The examiner specifically indicated that 
"PTSD alone accounts for GAF of 60, and bipolar accounts for 
GAF of 50."  

A May 2008 treatment record reveals that the Veteran had a 
recent accident and that he had "PTSD, recurrence of 
symptoms from accident causing much pain in legs.  Dysthymia, 
provoked by his aggressive grabbing his wife while in 
nightmare."  Continued treatment with medication was 
indicated.  

A November 2008 treatment record indicates symptoms of 
nightmares of "being trapped in a bubble with rocks falling 
around me, I can't get out.  Wife wakes him up because he 
starts thrashing around."  Again, the diagnosis was PTSD and 
dysthymia and a GAF of 55 was assigned.  

In May 2009, the most recent VA Compensation and Pension 
psychiatric examination of the Veteran was conducted.  The 
Veteran reported still having nightmares and anxiety.  The 
examiner reviewed the Veteran's military and mental health 
treatment history and noted that past GAFs assigned were:  51 
in September 2007; 55 in November 2007; 61 in December 2007; 
and 55 in May 2008.  The Veteran report symptoms of sleep 
disturbance and nightmares.  He indicated that loud noises 
bothered him and he reported hallucinations of hearing music.  
The information of the Veteran's work history in this 
examination report is different from that previously 
established.  The Veteran reported that he quit work as a 
construction supervisor in 2000 because of a lack of patience 
and an inability to get along with his son.  He also 
indicated that his monthly income was a set amount from "the 
VA and Social Security."  He reported mild impairment within 
the family as a result of irritability, but also noted that 
he had been married for 22 years.  The Veteran also reported 
difficulty with crowds, and social events.  As a summary of 
the Veteran's functioning, the examiner indicated that the 
this was a "65 year old Vietnam Veteran is not work[ing] 
full time for the past 9 years because of his frustration and 
anger with others."  Mental status examination revealed 
logical and linear thought.  Depressed mood disguised as 
humor was present along with some paranoid delusions.  
Auditory hallucinations of hearing music were also noted.  
Behavior was appropriate.  The Veteran was oriented with good 
long-term and short-term memory.  Symptoms of anxiety 
including nightmares and panic attacks were reported along 
with exaggerated startle response.  The diagnosis was chronic 
PTSD and depressive disorder.  A GAF of 55 was assigned with 
the explanation "violent ideation, panic, no close friends, 
unable to work full-time, conflicts with peers and spouse."

Because the Veteran reported receiving benefits from the 
Social Security Administration (SSA) at the May 2009 VA 
examination, the RO requested the Veteran's SSA records.  In 
September 2009, VA was informed that the Veteran had not 
filed a claim for disability benefits with SSA and that no 
records were available.  The RO informed the Veteran of this.  
In October 2009, the Veteran responded with a written 
statement indicating that the "only thing I get from Social 
Security is regular SS retirement.  . . .  explain what my 
Social Security has to do with my Appeal for a higher rating 
for PTSD."  

The Veteran's service-connected psychiatric disability, PTSD, 
is rated at 30 percent disability rating prior to May 28, 
2009 and at a 50 percent rating subsequent to that point.  
Under the general rating formula for mental disorders a 30 
percent disability rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. Part 
4, §4.130, Diagnostic Codes 9203, 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. Id.

The symptoms recited in the criteria in the rating schedule 
are not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The evidence does not support the assignment of a disability 
rating in excess of 30 percent for PTSD for the period of 
time prior to May 28, 2009.  The evidence shows that the 
Veteran was first diagnosed with a mental disorder in 
approximately September 2007.  Since that time, he has been 
treated with therapy and medication.  The diagnoses of the 
Veteran's psychiatric disabilities are PTSD and a second 
disorder of the mood, which has been variously diagnosed as 
dysthymic disorder, major depression, or bipolar disorder.  
In each case, the second psychiatric disability is a mood 
disorder with depressive symptoms as the dominant feature.  
Prior to May 2009, the Veteran's psychiatric disabilities 
were shown to be manifested by nightmares, irritability, and 
depressed mood.  The predominant GAF score of record during 
that time is a GAF of 55, which reflects moderate symptoms 
such as flat affect, circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, or occupation 
functioning, such as having few friends or conflicts with 
peers or co-workers.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  There was no evidence to 
show that the Veteran's service-connected PTSD resulted in 
any significant social or occupational impairment.  The 
evidence clearly shows that, despite the Veteran's later 
assertions that he retired because of the manifestations of 
his psychiatric disorder, he retired because of his service-
connected back disability and that his retirement is 
unrelated to his PTSD.  The evidence also showed that the 
Veteran continued treatment with therapy and medication and 
that his PTSD remained stable, or even improved as evidenced 
by a GAF score of 61 being assigned in December 2007 
treatment record.  

Prior to May 28, 2009 there was no evidence that the 
Veteran's PTSD resulted in occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  The preponderance of the evidence is against 
the claim for a disability rating in excess of 30 percent for 
service-connected PTSD for the period prior to May 28, 2009; 
there is no doubt to be resolved; and an increased rating is 
not warranted. 38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

The preponderance of the evidence is, likewise, against the 
assignment of a rating in excess of 50 percent for the 
Veteran's PTSD subsequent to May 2009.  The Veteran's 
psychiatric disabilities are manifested by nightmares, 
irritability, and depressed mood.  Again, the predominant GAF 
score of record is a GAF of 55, which reflects moderate 
symptoms.  The only difference in symptoms noted throughout 
the record is that the May 2009 VA examination report noted 
that the Veteran reported some symptoms of paranoia and some 
symptoms of hallucinations manifested as hearing music even 
after a radio is turned off.  

At the 2009 VA examination, the Veteran reported that he had 
to stop work because of symptoms of PTSD.  Specifically he 
reported that he quit work as a construction supervisor in 
2000 because of a lack of patience and an inability to get 
along with his son.  He also indicated that his monthly 
income was a set amount from "the VA and Social Security."   
The examiner summarized that the this was a "65 year old 
Vietnam Veteran is not work[ing] full time for the past 9 
years because of his frustration and anger with others," and 
that he was unable to work full-time because of conflicts 
with peers and spouse."

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In determining whether evidence submitted by a veteran is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(2000).  

The Board finds that the Veteran's reports of his inability 
to work as a result of symptoms of his service-connected PTSD 
to not be credible in light of the totality of the evidence 
of record.  The other evidence of record shows that the 
Veteran:  worked for over 37 years in the same industry; he 
previously reported no difficulties or conflicts at work; and 
that he retired with normal SSA retirement benefits years 
before he filed a claim for PTSD.  There is no credible 
evidence showing that the Veteran's service-connected PTSD 
has resulted in occupational or social impairment warranting 
the assignment of a disability rating in excess of 50 
percent.  

The preponderance of the evidence is against the claim for a 
disability rating in excess of the presently assigned 50 
percent rating for service-connected PTSD ; there is no doubt 
to be resolved; and an increased rating is not warranted. 38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service.  An extra-schedular 
evaluation is warranted where a service-connected disability 
presents an exceptional or unusual disability picture with 
marked interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of a veteran's service- 
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization. 
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating, otherwise, the 
schedular evaluation is adequate, and referral is not 
required. Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic 
criteria adequately address the severity and symptomatology 
of the Veteran's service-connected psychiatric disability.  
Higher schedular evaluations are available upon a showing of 
additional symptomatology.  The schedular criteria for the 
rating of psychiatric disabilities under the general rating 
formula for mental disorders specifically contemplate 
occupational impairment to employment.  The evidence does not 
show any periods of hospitalization for PTSD and there is no 
credible evidence that PTSD resulted in any interference with 
employment.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.


ORDER

A disability rating in excess of 30 percent for a service-
connected PTSD for the period of time prior to May 28, 2009 
is denied.  

A disability rating in excess of 50 percent for a service-
connected PTSD is denied.  






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


